Exhibit 10.1

AMENDMENT NO. 8 TO THE THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 8 TO THE THIRD AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”), dated as of October 17, 2011, is entered into by
and among DriveTime Automotive Group, Inc., a Delaware corporation
(“DriveTime”), DriveTime Sales and Finance Company, LLC, an Arizona limited
liability company (“DriveTime Sales”), as successor in interest to DriveTime
Sales and Finance Corporation, DriveTime Car Sales Company, LLC, an Arizona
limited liability company (“Car Sales”), as successor in interest to DriveTime
Car Sales, Inc. (each a “Borrower” and collectively, the “Borrowers”), and
Santander Consumer USA Inc., an Illinois corporation, as a lender, and as the
agent for the Lenders (“SCUSA” or the “Agent”), and Manheim Automotive Financial
Services, Inc., a Delaware corporation, as a lender (“MAFS” and, together with
the Agent, the “Lenders” and each a “Lender”).

WHEREAS, on August 10, 2009, the Borrowers and the Lenders entered into the
Third Amended and Restated Loan and Security Agreement, as further amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof (the “Loan Agreement”); and

WHEREAS, the Borrowers and the Lenders desire to amend certain terms of the Loan
Agreement as set forth herein to further reflect the foregoing in accordance
with Section 13.8 thereof.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Loan Agreement.

 

2. Amendments. Subject to the satisfaction of the conditions set forth in
Section 5, the Loan Agreement shall be amended as follows:

 

  (a) The definition of the term “Termination Date” set forth in Section 1.1
shall be deleted in its entirety and replaced with the following:

Termination Date: October 31, 2011 or such earlier date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of law
as the same may be extended pursuant to Section 2.5(a) hereof.

 

3. Representations and Warranties. Each Borrower represents and warrants to the
Lenders that:

 

  (a)

Each Borrower hereby reaffirms all representations and warranties made by such
entity in the Loan Agreement and agrees that all such representations and
warranties are deemed to have been remade as of the Effective Date (defined
below) and are true and correct in all material respects as of such date, unless
and



--------------------------------------------------------------------------------

  to the extent that any such representation and warranty is stated to relate
solely to an earlier date, in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date.

 

  (b) This Amendment (i) has been duly and validly authorized, executed and
delivered by each Borrower and (ii) constitutes the legal, valid and binding
obligations of each Borrower, and is enforceable against each Borrower in
accordance with its terms.

 

  (c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

4. Survival of Other Provisions. Unless specifically amended herein, all of the
other covenants, agreements, representations, warranties, promises or other
terms and conditions of the Loan Agreement shall remain in full force and effect
without any change whatsoever.

 

5. Conditions to Effectiveness. This Amendment shall become effective upon the
date on which all of the following conditions are satisfied (the “Effective
Date”):

 

  (a) execution and delivery of this Amendment by each of the parties hereto;
and

 

  (b) reaffirmation from the Guarantor that, after giving effect to this
Amendment, its obligations and representations and warranties under the Guaranty
continue in full force and effect.

 

6. Reimbursement. The Borrowers agree to pay or reimburse each Lender for all
costs and expenses (including, without limitation, legal fees and disbursements)
incurred by each Lender in connection with the preparation, negotiation,
execution, delivery and enforcement of this Amendment.

 

7. Entire Agreement. This Amendment constitutes the full and entire
understanding and agreement of the Borrowers and the Lenders with respect to the
subject matter hereof, and there are no further or other agreements or
undertakings, written or oral, in effect between the Borrowers and the Lenders
relating to the subject matter hereof unless expressly referred to in this
Amendment.

 

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument. Any signature delivered by a party
by facsimile transmission or by electronic mail in a “.pdf” file shall be deemed
an original signature hereto.

*     *     *     *     *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers and the Lenders have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

 

Lenders: SANTANDER CONSUMER USA INC.

By:

 

/s/ Eldridge A. Burns, Jr.

Name:

  Eldridge A. Burns, Jr.

Title:

  Chief Legal Officer/Secretary MANHEIM AUTOMOTIVE FINANCIAL SERVICES, INC.

By:

 

/s/ Katherine K. Decker

Name:

  Katherine K. Decker

Title:

  Vice President Borrowers: DRIVETIME AUTOMOTIVE GROUP, INC.

By:

 

/s/ Mark G. Sauder

Name:

  Mark G. Sauder

Title:

  Chief Financial Officer DRIVETIME CAR SALES COMPANY, LLC.

By:

 

/s/ Mark G. Sauder

Name:

  Mark G. Sauder

Title:

  Chief Financial Officer DRIVETIME SALES AND FINANCE COMPANY, LLC

By:

 

/s/ Mark G. Sauder

Name:

  Mark G. Sauder

Title:

  Chief Financial Officer

[Signature Page to Inventory Agreement Amendment No. 8]



--------------------------------------------------------------------------------

Consent

The Guarantor consents to the foregoing Amendment No. 8 to the Third Amended and
Restated Loan and Security Agreement and reaffirms its obligations pursuant to
the applicable Loan Documents. The Guarantor further acknowledges and agrees
that the term “Credit Agreement” as used in the Guaranty means the Credit
Agreement as amended, restated, supplemented or otherwise modified from time to
time.

 

DT ACCEPTANCE CORPORATION By:  

/s/ Mark G. Sauder

Name:   Mark G. Sauder Title:   Chief Financial Officer